NOTE PURCHASE AGREEMENT


This Note Purchase Agreement (this “Agreement”) made as of June 15, 2009 by and
between Plastinum Polymer Technologies Corp., a Delaware corporation (the
“Company”), and Richard von Tscharner, a natural person (the “Investor”).


In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.           Purchase and Sale of Securities.
 
1.1           Sale and Issuance of Note; Closing.  Subject to the terms and
conditions of this Agreement and in reliance on the representations and
warranties set forth or referred to herein, the Company hereby agrees to sell
and issue to the Investor, and the Investor hereby agrees to purchase from the
Company, at the Closing (as hereinafter defined), (i) a Convertible Promissory
Note in the principal amount of $3,000,000 (the “Purchase Price”), such
Convertible Promissory Note to be in the form attached hereto as Exhibit A with
a maturity date of June 15, 2012 (the "Note").  The Note, including accrued but
unpaid interest thereon, will be convertible into shares of Common Stock of the
Company, par value $.01 per share (“Common Stock”; the “Shares”), at an initial
conversion price of $0.28 per Share, subject to adjustment as provided therein.
 
1.2           Closing.  The closing of the purchase, sale and issuance of the
Note shall take place at the offices of Westerman Ball Ederer Miller &
Sharfstein, LLP (“WBEMS”), 170 Old Country Road, Fourth Floor, Mineola, New York
11501, simultaneous with the execution hereof (the "Closing").  At the Closing,
the Company shall deliver to the Investor the duly executed Note against
delivery by the Investor to the Company of the Purchase Price by wire transfer
of the amount thereof to the Company’s account or by such other method agreed to
between the Investor and the Company.
 
1.3           Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth below.
 
“Approvals” means, collectively, all actions, approvals, consents, waivers,
exemptions, Orders, authorizations, registrations, declarations, filings and
recordings.


“Business or Condition” of the Company means the business, operations, assets,
properties, earnings, prospects or condition (financial or other) of the
Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
“Governmental Body” means any federal, state, municipal, local or other
governmental department, commission, board, bureau, agency, instrumentality,
political subdivision or taxing authority, of any country.


“Material Adverse Change; Material Adverse Effect; Materially Adverse” in, on or
with respect to, the Company, shall mean a material adverse change in the
Company’s Business or Condition, a material adverse effect on the Company’s
Business or Condition or an event which is materially adverse to the Company's
Business or Condition.


“Order” means any order, writ, injunction, decree, judgment, award,
determination, direction or demand by a Governmental Body, arbitrator or court.


“Person” means any individual, corporation, association, partnership, joint
venture, limited liability company, trust or estate, organization, business,
government or agency or political subdivision thereof, or any other entity.


“Securities Act” means the Securities Act of 1933, as amended.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.
 
2.2           Authorization.  All company action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the authorization, issuance and delivery of the Note has been taken and this
Agreement, when executed and delivered by the Company and assuming due execution
and delivery by the Investor, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 
2.3           Valid Issuance of Note.  The Note when issued, sold and delivered
in accordance with the terms hereof for the consideration expressed herein, will
be duly and validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.
 
2.4           Consents and Approvals.  No Approval by, from or with and no other
action in respect of, any Governmental Body or any other Person (including any
trustee or holder of any indebtedness, securities or other obligations of the
Company) is required (a) for or in connection with the valid execution and/or
delivery by the Company of or the performance by the Company of its obligations
under this Agreement or the consummation by the Company of the transactions
contemplated hereby, including the offer, issuance, sale and delivery by the
Company of the Note, or (b) as a condition to the legality, validity or
enforceability as against the Company of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:
 
3.1           Authorization.  The Investor has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the
Investor, assuming due execution and delivery by the other parties hereto, will
constitute a valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.
 
3.2           Restricted Security.  The Investor understands that the Note is a
“restricted security” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Investor must hold the Note indefinitely
unless it is registered with the Securities and Exchange Commission (“SEC”) and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.
 
3.3           Foreign Investor.  If the Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Investor hereby represents that he has satisfied himself as to the
full observance of the laws of his jurisdiction in connection with this
Agreement and the purchase of the Note and such purchase will not violate any
applicable securities or other laws of the Investor’s jurisdiction.
 
4.           Registration. The Company shall prepare and file with the SEC a
Form S-1 registration statement under the Securities Act covering the resale of
the number of shares of Common Stock issuable upon conversion of the Note on or
prior to September 30, 2009 and shall use commercially reasonable efforts to
cause the registration statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof.  In addition, the Company
shall prepare and file with the SEC another registration statement under the
Securities Act covering the resale of any additional shares of Common Stock
which may be issuable under the Note; provided, however, that the Company shall
not be required to file such additional registration statement if such
additional shares of Common Stock could otherwise be sold freely under Rule 144
under the Securities Act upon issuance.  
 
5.           Miscellaneous.
 
5.1           Use of Proceeds.  The parties agree that the net proceeds from the
issuance of the Notes will be used as set forth on Schedule 5.1.


5.2           Successors and Assigns.  This Agreement may not be assigned by the
Company without the prior written consent of the Investor.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
5.3           Governing Law; Forum.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of New York, without giving effect to principles of conflicts of
law.  Each of the parties hereto submits to the personal jurisdiction of and
each agrees that all proceedings relating hereto shall be brought in federal or
state courts located within the State of New York.
 
5.4           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
5.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
5.6           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax (upon customary confirmation
of receipt) addressed to the party to be notified at such party’s address as set
forth on the signature page hereto, or as subsequently modified by written
notice, and if to the Company, with a copy to Westerman Ball Ederer Miller and
Sharfstein, LLP, 170 Old Country Road, Suite 400, Mineola, New York 11501, Attn:
Alan C. Ederer, Esq.
 
5.7           Confidentiality.  This Agreement is confidential, and none of its
provisions or terms shall be disclosed to anyone who is not an Investor or an
officer or director of the Company or their agents, advisers or legal counsel,
unless required by law.
 
5.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to the subject matter hereof
existing between the parties hereto are expressly canceled.  This Agreement may
be modified or amended only with the written consent of all of the parties
hereto.
 


[Remainder of Page Intentionally Left Blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Note Purchase Agreement
as of the date first written above.
 

  PLASTINUM POLYMER TECHNOLOGIES CORP.          
 
By:
/s/ Jacques Mot       Name: Jacques Mot       Title: CEO             Address:

10100 Santa Monica Blvd., Suite 300
Los Angeles, CA 90067
 

 

             
 
/s/ Richard von Tscharner     Richard von Tscharner          
Address:
87 Route de Suisse
Coppet 1296
Switzerland
 

 
 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1


USE OF PROCEEDS


The net proceeds from the issuance of the Note will be used for general working
capital purposes.
 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF CONVERTIBLE NOTE


NEITHER THIS NOTE NOR ANY SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS NOTE NOR ANY SECURITIES
ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THIS NOTE OR SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE UNDER SUCH ACT
UNLESS SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM
UNDER THE ACT.


PLASTINUM POLYMER TECHNOLOGIES CORP.


Convertible Promissory Note
 
$3,000,000.00
June 15, 2009



FOR VALUE RECEIVED, the undersigned Plastinum Polymer Technologies Corp., a
Delaware corporation (referred to herein as "Borrower" or the "Company"),
promises to pay to the order of Richard von Tscharner, his successors or
permitted assigns (the "Lender"), the principal sum of Three Million Dollars
($3,000,000.00) (the "Principal Amount") on June 15, 2012 (the "Maturity Date"),
together with interest on the unpaid Principal Amount of this Note at a rate
equal to ten percent (10%) per annum calculated on the basis of a 360 day year
(the "Interest Rate").  Interest accrued hereunder shall be due and payable
annually on the first and second anniversaries of the date hereof and on the
Maturity Date.


Principal and interest payments due hereunder are payable in lawful money of the
United States of America to the Lender at the address set forth in that certain
Note Purchase Agreement between the Borrower and the Investor identified therein
of even date herewith, as amended from time to time (the "Note Purchase
Agreement") and pursuant to which this Note is issued.  The terms and conditions
of the Note Purchase Agreement and all other loan documents executed in
connection therewith ("Loan Documents") are incorporated by reference herein and
made a part hereof.  All capitalized terms used but not otherwise defined herein
shall have the respective meanings as set forth in the Note Purchase Agreement.


Section 1.  Conversion.


(a)           At any time from the original issue date hereof through the date
that this Note is paid in full, Lender shall have the right, in its sole
discretion, to convert the then outstanding Principal Amount of this Note (the
“Convertible Principal Balance”) plus accrued but unpaid interest under this
Note, in whole or in part, into Shares at an initial conversion price equal to
$0.28 per Share, subject to adjustment as provided in Section 2 herein (the
“Conversion Price”).  Any accrued but unpaid interest on any portion of the Note
that is converted into Shares wherein such interest is not converted into Shares
shall be paid by the Company at the time of such Conversion.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Lender may convert this Note at the then applicable Conversion
Price by the surrender of this Note (properly endorsed) to the Company at the
principal office of the Borrower, together with the form of Notice of Conversion
attached hereto as Annex A (a “Notice of Conversion”) duly completed, dated and
executed, specifying therein the principal amount of this Note and/or
outstanding interest to be converted.  The “Conversion Date” shall be the date
that such Notice of Conversion and this Note is duly provided to Borrower
hereunder (or, at Lender's option, the next interest payment date with respect
to Lender's conversion of any scheduled interest payment).  In the event that
the Lender shall specify a name or names other than that of the Lender to
receive any of the Shares issuable upon such exercise of the conversion option,
the Notice of Conversion also shall be accompanied by payment of all transfer
taxes payable upon the issuance of the Shares to such specified person(s).


(c)           On the date of receipt by the Company of the duly completed, dated
and executed Notice of Conversion, this Note and applicable transfer taxes, if
any, all in accordance with Section 1(b) with respect to a conversion of any
portion of this Note, the Lender (and any person(s) receiving Shares in lieu of
the Lender) shall be deemed to have become the holder of record for all purposes
of the Shares to which such valid conversion relates.


(d)           As soon as practicable, but not in excess of five business days,
after the valid conversion of any portion of this Note, the Company, at the
Company’s expense (including the payment by the Company of any applicable
issuance and similar taxes, but excluding the transfer taxes referred to in
Section 1(b)), will cause to be issued in the name of and delivered to the
Lender (and/or such other person(s) identified in the Notice of Conversion with
respect to such conversion), certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Shares to which the
Lender (and/or such other person(s) identified in such Notice of Conversion),
shall be entitled to receive upon the conversion, as adjusted to reflect the
effects, if any, of the anti-dilution provisions of Section 2, such certificates
to be in such reasonable denominations as Lender may request when delivering the
Notice of Conversion.


(e)           If less than the entire Convertible Principal Balance of this Note
is being converted, the Company shall execute and deliver to the Lender a new
replacement Note (dated as of the date hereof) evidencing a principal amount
which is the percentage of the original Principal Amount equal to the portion of
the Convertible Principal Balance that has not been so converted.


Section 2.  Conversion Price Adjustment.


The initial Conversion Price as stated above shall be subject to adjustment from
time to time and such Conversion Price as adjusted shall likewise be subject to
further adjustment, all as hereinafter set forth.
 
 
8

--------------------------------------------------------------------------------

 


(a)           If the Company shall effect a subdivision of the Common Stock, the
Conversion Price then in effect immediately before such subdivision shall be
proportionately decreased.  If the Company shall combine the outstanding Common
Stock, the Conversion Price then in effect immediately before the combination
shall be proportionately increased.  If the Company shall make or issue a
dividend or other distribution payable in securities, then and in each such
event provision shall be made so that the holder of this Note shall receive upon
conversion hereof, in addition to the number of Shares receivable thereupon, the
amount of securities that the holder of this Note would have received had this
Note been converted into Shares on the date of such event and had such holder
thereafter during the period from the date of such event to and including the
date of conversion of this Note retained such securities receivable by such
holder as aforesaid during such period, giving effect to all adjustments called
for during such period under this paragraph.  If the Company shall reclassify
its Common Stock (including any reclassification in connection with a
consolidation or merger in which the Company is the surviving entity), then and
in each such event provision shall be made so that such holder shall receive
upon conversion hereof the amount of such reclassified shares of Common Stock
that such holder would have received had this Note been converted into Shares
immediately prior to such reclassification and had such holder thereafter,
during the period from the date of such event to and including the date of
conversion of this Note, retained such reclassified shares of Common Stock,
giving effect to all adjustments called for during such period under this
paragraph with respect to the rights of the holder of this Note.  The form of
this Note need not be changed because of any adjustment in the number of Shares
subject to this Note pursuant to this Section.


(c)           Whenever the Conversion Price shall be adjusted as provided in
this Section 2, the Company shall reasonably promptly provide notice of such
adjustment to the Lender together with a written statement from an authorized
officer of the Company, showing in reasonable detail the facts requiring such
adjustment and the Conversion Price that shall be in effect after such
adjustment.  Notwithstanding the foregoing, no adjustment in the Conversion
Price shall be required unless such adjustment would require a change of at
least 1% in such Conversion Price; provided, however, that any adjustments which
by reason of this Section are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.


(d)           In case of any consolidation or merger of the Company with or into
another entity or the conveyance of all or substantially all of the assets of
the Company to another entity (collectively, an “Organic Change”), this Note
shall thereafter be convertible (to the extent such conversion is permitted
hereunder) into the number of shares of common stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon conversion of this Note would have been entitled had
this Note been converted immediately prior to such Organic Change and held until
after the closing of such Organic Change; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest thereafter of the holder of this Note,
to the end that the provisions set forth herein shall be thereafter applicable,
as nearly as reasonably may be, in relation to any shares of Common Stock or
other property thereafter deliverable upon the conversion of this Note.
 
 
9

--------------------------------------------------------------------------------

 


Section 3.  Reservation of Common Stock.  The Borrower covenants that it will at
all times reserve and keep available solely for the purpose of issuance upon
conversion of this Note as herein provided, free from preemptive rights or any
other actual contingent purchase rights of persons other than the Lender, not
less than such number of shares of Common Stock as shall be issuable upon the
conversion of the outstanding Principal Amount of this Note and accrued and
unpaid interest hereunder and, from time to time, will take all steps necessary
to provide sufficient reserves of Shares issuable upon conversion of this
Note.  The Borrower covenants that all Shares that may be issuable upon
conversion of this Note shall, upon issue, be duly and validly authorized,
issued and fully paid and nonassessable.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the Certificate of
Incorporation or Bylaws of the Borrower or any mortgage, indenture, contract or
other agreement to which the Borrower is a party or by which the Borrower or any
property or assets of the Borrower may be bound.


Section 4.  Voluntary Prepayments.  The Principal Amount of this Note may be
voluntarily prepaid by the Company, either in full or in part, at any time prior
to the Maturity Date; provided, however, that the Company shall give the Lender
two (2) months’ prior notice of any such prepayment and the Lender shall remain
permitted to convert all or any portion of this Note as permitted herein prior
to the prepayment.


Section 5.  Transferability.  This Note and any of the rights granted hereunder
are freely transferable by the Lender, in its sole discretion, subject to
federal and state securities law restrictions, if any.


Section 6.  Event of Default.


(a)           An "Event of Default", wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body), and solely with respect to the events described in clauses
(ii) and (iv) such events having not been cured after 10 days notice thereof:


(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Note as and when the same shall become due and
payable (whether the Maturity Date or by acceleration or otherwise);
 
 
10

--------------------------------------------------------------------------------

 


(ii)           The Borrower or any subsidiary shall fail to observe or perform
any other material covenant, agreement or warranty contained in, or otherwise
commit any breach or default of any provision of this Note or any Loan Document
to which it is a party;


(iii)           The Borrower or any subsidiary shall commence, or there shall be
commenced against the Borrower or any subsidiary, a proceeding under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Borrower or any subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or
subsidiary or there is commenced against the Borrower or subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 90 days; or the Borrower or subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or subsidiary suffers any appointment of
any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 90 days; or the Borrower or subsidiary makes a general assignment for
the benefit of creditors; or the Borrower or subsidiary shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Borrower or subsidiary shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Borrower
or subsidiary for the purpose of effecting any of the foregoing; or


(iv)           The Borrower or any subsidiary shall default in any of its
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Borrower, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.


(b)           Following an uncured Event of Default, the Interest Rate shall
increase to fifteen percent (15%) per annum immediately following such Event of
Default; provided, that the Interest Rate shall thereafter revert back to the
prior Interest Rate upon all Events of Default being cured. Upon the occurrence
of an Event of Default hereunder, the entire Principal Amount of this Note
together with any accrued but unpaid interest shall automatically become due and
payable.  The failure of the Lender to exercise any of its rights hereunder in
any particular instance shall not constitute a waiver of the same or of any
other right in that or any subsequent instance with respect to the Lender or any
subsequent holder.  The Lender need not provide and the Borrower hereby waives
any presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.
 
 
11

--------------------------------------------------------------------------------

 


Section 7.  Notices.  Any and all notices, requests, documents or other
communications or deliveries required or permitted to be given or delivered
hereunder shall be delivered in accordance with the notice provisions of the
Note Purchase Agreement.
 
Section 8.  Usury.  It is expressly agreed and provided that the total liability
of the Company under the Loan Documents for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Loan Documents exceed such Maximum Rate.  It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Loan Documents is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate applicable to the Loan Documents from the effective
date forward, unless such application is precluded by applicable law.  If under
any circumstances whatsoever, interest in excess of the Maximum Rate is paid by
the Company to Lender with respect to indebtedness evidenced by the Loan
Documents, such excess shall be applied by Lender to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at Lender’s election.


Section 9.  Governing Law; Forum.  This Note and the provisions hereof are to be
construed according to and are governed by the laws of the State of New York,
without regard to principles of conflicts of laws thereof.  The Company submits
to the personal jurisdiction of and agrees that all proceedings relating hereto
shall be brought in federal or state courts located within the State of New
York.


Section 10.  Successors and Assigns.  Subject to applicable securities laws,
this Note and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of Lender.


Section 11.  Amendment.  This Note may be modified or amended or the provisions
hereof waived only with the written consent of the Lender and the Company.


Section 12.  Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Convertible Promissory Note to
be duly executed by a duly authorized officer as of the date first above
indicated.
 

  PLASTINUM POLYMER TECHNOLOGIES CORP.          
 
By:
        Name:       Title:  

 
 
13

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION
To Be Executed by the Lender
in Order to Convert Promissory Note


The undersigned Lender hereby elects to convert $__________ principal and $_____
interest currently outstanding and owed under the Convertible Promissory Note
issued to Richard von Tscharner at a Conversion Price of $___ (the “Note”) and
to purchase ___________ shares of Common Stock of Plastinum Polymer Technologies
Corp. issuable upon conversion of such Note, and requests that certificates for
such securities shall be issued in the name of:




___________________________________________________________
(please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)


and be delivered as follows:




___________________________________________________________
please print or type name and address)


___________________________________________________________
(please insert social security or other identifying number)




Lender Name:_______________________________________________


By:________________________________________________________
      Name:
      Title:


Conversion Date:___________________________________________
 
 
14

--------------------------------------------------------------------------------

 
 